Citation Nr: 0306950	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  97-06 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.	Entitlement to service connection for a traumatic 
cataract of the left eye.  

2.	Entitlement to an increased rating for pigmentation of 
the macula of the left eye, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to December 
1964.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 1998 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The issue of entitlement to an increased rating for 
pigmentation of the macula of the left eye, currently 
evaluated as 10 percent disabling will be discussed in the 
Remand section of this decision.  


FINDING OF FACT

The traumatic cataract of the left eye is of service 
origin.  


CONCLUSION OF LAW

Traumatic cataract of the left eye was incurred during 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 Fed. 
Reg. 45,620-32 (Aug.29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The record reflects that the veteran and his representative 
were provided with a copy of the appealed rating action, and 
were provided a Statement of the Case and Supplemental 
Statements of the Case on the issues.  In addition the Board 
remanded the case in July 2000 and requested that all 
available medical records be identified and obtained.  In May 
2001 the veteran was provided notification of the information 
and medical evidence necessary to substantiate this claim by 
the RO.  In the April 2002 Supplemental Statement of the Case 
the veteran was informed of the VCAA and the implementing 
regulation to include what evidence the VA would obtain.  
Quartuccio v. Principi 16 Vet. App. 183 (2002).  The RO has 
also made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The veteran has been 
afforded VA examinations during the course of this claim and 
received a hearing on appeal.  Thus, under the circumstances 
in this case, VA has satisfied its duties to notify and 
assist the veteran.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran is seeking service connection for a traumatic 
cataract of the left eye.  He contends, in essence, that he 
sustained an injury of his left eye when he fell on concrete 
stairs while on active duty, which eventually led to the 
development of the traumatic cataract in the eye.  

Service medical records show that, in December 1963, the 
veteran sustained an injury of his left eye when a chemical, 
described in the records as either spray paint and hair 
spray.  He had complaints of pain, itching, and blurring of 
the left eye.  Physical examination disclosed a pigmented 
area of old standing in and around the macula that had the 
appearance of a degenerative condition.  No abnormality of 
the lens was noted.  At the time of the October 1964 
separation examination the veteran gave a history of eye 
trouble.  He reported he had eye pain at time due to a fall 
in 1963.  There were no complications at present.  The 
examination clinically evaluated the eyes as normal.  
Uncorrected distant vision was 20/20 in the right eye and 
20/25 in the left eye.

The veteran was hospitalized at a VA facility in September 
1995.  At that time, it was reported that he had had 
decreased vision in the left eye secondary to an injury 
sustained in 1962.  He had subsequently had the formation of 
a traumatic cataract on the left eye.  The veteran underwent 
a phacoemulsification of the cataract, with posterior chamber 
intraocular lens implantation in the left eye.  

An examination was conducted by VA in June 1997.  The 
pertinent diagnosis at that time was pseudophakia due to 
cataract changes associated with past injury.  

The veteran was given an examination by VA in September 2000 
in an attempt to ascertain the etiology of the cataract that 
developed in the left eye.  At that time, the veteran gave a 
history of having had blunt trauma to the left eye in 
service.  He developed gradual progressive deterioration of 
his vision.  He was diagnosed as having a traumatic cataract 
and cataract extraction with posterior chamber lens implant 
four years earlier.  The diagnosis was pseudophakia with 
traumatic maculopathy in the left eye.  

A VA examination was conducted in January 2001.  At that time 
the veteran stated that while stationed at Ft. Bragg in 1962, 
he tripped and fell and hit his head on a concrete curb.  He 
was taken due the hospital where a laceration of the left eye 
was sutured.  He removed the sutures himself and did not seek 
further follow-up until two months later when he experienced 
eye irritation from paint fumed.  

The veteran's medical history was reviewed in detail and the 
impression was that the findings were consistent with a 
traumatic cataract and traumatic maculopathy of the left eye 
that was sustained as a result of blunt injury.  The 
traumatic maculopathy had resulted in a permanent decrease of 
the veteran's vision in the left eye.  

In June 2001 the VA ophthalmologist who evaluated the veteran 
in January 2001 rendered an opinion regarding the etiology of 
the veteran's left eye cataract.  It was indicated that the 
cataract, a fracture of the orbital rim that was discovered, 
and the macular pigmentation and scarring were characteristic 
of blunt injury to the eye involving the retina.  He went on 
to state that none of these disorders could have been caused 
by being sprayed in the eye with paint.  This would have 
caused only superficial burns to the surface of the eye and 
skin that would have been temporary.  A chemical burn such as 
this would not have caused an orbital fracture, damage to the 
lens, or damage to the retina.  

Analysis

To summarize, lay statements testimony are considered to be 
competent evidence when describing the symptoms of a disease 
or disability or an injury. However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  The evidence does not show that the 
veteran possesses medical expertise and is it contended 
otherwise.

The veteran claims that he sustained an injury of his eye in 
a fall on some concrete steps which required treatment.  The 
service medical records do not contain any pertinent records 
regarding treatment for this injury.  However, at the time of 
the separation examination he clearly referenced eye pain 
relative to a fall.  As such, the Board finds that this fact, 
when viewed in conjunction with the veteran's statements, 
shows that he did sustain a trauma to the left eye during 
active duty.  Additionally, the VA examiner indicated that 
the veteran had traumatic cataract and traumatic maculopathy 
of the left eye which were consistent with the inservice 
blunt trauma.  Accordingly, the Board finds that the 
traumatic cataract of the left eye is of service origin.  


ORDER

Service connection for a traumatic cataract of the left eye 
is granted.  


REMAND

As previously discussed the Board has granted service 
connection for a traumatic cataract involving the left eye.  
The disability rating assigned the RO assigns for this 
disorder is intertwined with the remaining issue on appeal, 
an increased rating for pigmentation of the macula of the 
left eye.  

Accordingly, the case is REMANDED for the following actions:

The RO is requested to readjudicate the 
issue of entitlement to an increased 
rating for the left eye disabilities in 
conjunction with the recent grant of 
service connection for traumatic cataract 
of the left eye.  

If the benefit sought is not granted the appellant and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

